                                                Case 5:18-cv-00767-BLF Document 263-1 Filed 07/14/21 Page 1 of 2



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           8   801 California Street
                                               Mountain View, CA 94041
                                           9   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          10
                                               Counsel for AMAZON.COM, INC.,
                                          11   AMAZON WEB SERVICES, INC., and
                                               TWITCH INTERACTIVE, INC.
                                          12
                                                                              UNITED STATES DISTRICT COURT
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                          14
                                                                                   SAN JOSE DIVISION
                                          15
                                               IN RE: PERSONAL WEB TECHNOLOGIES,              Case No.: 5:18-md-02834-BLF
                                          16   LLC ET AL., PATENT LITIGATION
                                                                                              Case No.: 5:18-cv-00767-BLF
                                          17   AMAZON.COM, INC., and AMAZON WEB
                                               SERVICES, INC.,                                Case No.: 5:18-cv-05619-BLF
                                          18
                                                                Plaintiffs
                                          19         v.
                                                                                              [PROPOSED] JUDGMENT
                                          20   PERSONALWEB TECHNOLOGIES, LLC and
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                          21                    Defendants,
                                          22   PERSONALWEB TECHNOLOGIES, LLC, and
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                          23
                                                                Plaintiffs,
                                          24         v.
                                          25   TWITCH INTERACTIVE, INC.,
                                          26                    Defendant.
                                          27

                                          28
                                                                                                             CASE NOS. 5:18-md-02834-BLF,
                                                                                                                   5:18-cv-00767-BLF, and
                                               [PROPOSED] JUDGMENT                                                      5:18-cv-05619-BLF
                                                Case 5:18-cv-00767-BLF Document 263-1 Filed 07/14/21 Page 2 of 2



                                           1                                    [PROPOSED] JUDGMENT

                                           2            On March 2, 2021, the Court awarded Amazon.com, Inc., Amazon Web Services, Inc., and

                                           3   Twitch Interactive, Inc. (collectively “Amazon”) $4,615,242.28 in attorney fees and $203,300.10

                                           4   in non-taxable costs. (Dkt. 648.) On April 19, 2021, the Court granted an additional $571,961.71

                                           5   in attorney fees and $11,120.97 in non-taxable costs in a separate order. (Dkt. 656.) $1,497.62 in

                                           6   post-judgment interest has accrued through July 14, 2021. Accordingly, judgment is hereby entered

                                           7   in favor of, Amazon and against PersonalWeb Technologies LLC, in the amount of $5,403,122.68.

                                           8

                                           9   Dated:
                                                                                                     Honorable Beth L. Freeman
                                          10                                                         United States District Court Judge
                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                                                     CASE NOS. 5:18-md-02834-BLF,
                                                                                                                           5:18-cv-00767-BLF, and
                                                [PROPOSED] JUDGMENT                              1                              5:18-cv-05619-BLF
